Appeal from an order of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered February 6, 2006 in a personal injury action. The order, insofar as appealed from, denied plaintiff’s cross motion for partial summary judgment and granted in part defendant’s cross motion for summaiy judgment.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on December 7, 2006, and filed in the Wyoming County Clerk’s Office on December 18, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Hurlbutt, J.P, Martoche, Lunn, Peradotto and Green, JJ.